                                                  1   Alex L. Fugazzi, Esq.
                                                      Nevada Bar No. 9022
                                                  2   Wayne Klomp, Esq.
                                                  3   Nevada Bar No. 10109
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6   Email: afugazzi@swlaw.com
                                                  7          wklomp@swlaw.com

                                                  8   Attorneys for Plaintiffs US Bank National
                                                      Association and Wells Fargo
                                                  9
                                                                                  UNITED STATES DISTRICT COURT
                                                 10
                                                                                          DISTRICT OF NEVADA
                                                 11

                                                 12
                                                      US BANK NATIONAL ASSOCIATION, AS
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   TRUSTEE, SUCCESSOR IN INTEREST TO                Case No. 2:17-cv-00143-MMD-VCF
                                                      WACHOVIA BANK, NATIONAL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   ASSOCIATION AS TRUSTEE FOR WELLS                 STIPULATION AND ORDER TO
                      775-785-5440
                          L.L.P.




                                                      FARGO ASSET SECURITIES                           DISMISS ABSOLUTE COLLECTION
                                                 15   CORPORATION, MORTGAGE PASS-                      SERVICES, LLC AND THE
                                                      THROUGH CERTIFICATES, SERIES 2005-               FOOTHILLS AT SOUTHERN
                                                 16   AR2 AT 4801 FREDERICA STREET,                    HIGHLANDS HOMEOWNERS
                                                      OWENSBORO, KY 42301, a national                  ASSOCIATION WITHOUT
                                                 17   association; WELLS FARGO BANK, N.A., a           PREJUDICE
                                                      national association;
                                                 18
                                                                            Plaintiffs,
                                                 19
                                                      vs.
                                                 20
                                                      VILLA VECCHIO CT. TRUST, a Nevada
                                                 21   trust; ABSOLUTE COLLECTION
                                                      SERVICES, LLC, a Nevada limited-liability
                                                 22   company; THE FOOTHILLS AT SOUTHERN
                                                      HIGHLANDS HOMEOWNERS
                                                 23   ASSOCIATION, a Nevada non-profit
                                                      corporation;
                                                 24
                                                                            Defendants.
                                                 25

                                                 26          US Bank National Association, as Trustee, Successor in Interest to Wachovia Bank,
                                                 27   National Association as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-
                                                 28   Through Certificates, Series 2005-AR2 at 4801 Frederica Street, Owensboro, KY 42301 and
                                                  1   Wells Fargo Bank, N.A. (together with US Bank, “Plaintiffs”), Absolute Collection Services,
                                                  2   LLC (“Absolute”), and The Foothills at Southern Highlands Homeowners Association (the
                                                  3   “Foothills HOA”) (together with Plaintiffs and Absolute the “Parties”), hereby stipulate and agree
                                                  4   as follows:
                                                  5           WHEREAS, the above-captioned action concerns an NRS 116 foreclosure sale
                                                  6   involving that real property in Clark County, Nevada with APN 176-36-514-048, commonly
                                                  7   known as 5147 Villa Vecchio Ct., Las Vegas, Nevada 89141 (the “Property”);
                                                  8           WHEREAS, Plaintiffs filed their Complaint on January 17, 2017, alleging several causes
                                                  9   of action against Absolute and Foothills HOA; and
                                                 10           WHEREAS, Foothills HOA and Absolute disclaim any ownership interest in the
                                                 11   Property.
                                                 12   NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13           1.      The Complaint is dismissed without prejudice as to Foothills HOA and
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   Absolute only, with each party to bear its own fees/costs.
                      775-785-5440
                          L.L.P.




                                                 15           2.      Foothills HOA and Absolute shall be bound by any non-monetary final order,

                                                 16   judgment or decree as to the disposition of the Property and the validity of the NRS 116

                                                 17   foreclosure sale of the Property.

                                                 18           3.      Any statute of limitations for the causes of action asserted against Foothills HOA

                                                 19   and Absolute in the Complaint shall be tolled from the date this Stipulation is signed by the

                                                 20   parties until the litigation is fully and finally concluded.

                                                 21           4.      Foothills HOA and Absolute agree to produce their files related to this
                                                 22   Property. Plaintiffs reserve their rights under the Federal Rules of Civil Procedure to serve
                                                 23   Foothills HOA and Absolute with a subpoena for any additional documents or information.
                                                 24           5.      Foothills HOA and Absolute agree to produce to Plaintiffs’ attorneys of record a

                                                 25   knowledgeable witness for deposition regarding the facts and circumstances in this case at a

                                                 26   mutually convenient time and location and without the need for a subpoena. Foothills HOA and

                                                 27   Absolute will also produce a similar witness for trial, if necessary.

                                                 28

                                                                                                          -2-
                                                  1            6.      Upon filing of this Stipulation, Foothills HOA’s and Absolute’s Motion to

                                                  2   Dismiss (ECF No. 43) shall be deemed withdrawn.

                                                  3            7.      The above filing shall be subject to re-filing (even if amended based upon new

                                                  4   factual or legal authority) if Foothills HOA or Absolute remains or again become a party to this

                                                  5   action or any other action pertaining the HOA foreclosure sale at issue in this matter.

                                                  6            Wherefore, the undersigned request this Court enter an Order granting the above
                                                  7   stipulation.
                                                  8

                                                  9   DATED this 12th day of October, 2018.                 DATED this 12th day of October, 2018.
                                                 10
                                                      ABSOLUTE COLLECTION SERVICES, LLC SNELL & WILMER L.L.P.
                                                 11
                                                      By:      /s/ Shane D. Cox                             By:      /s/ Wayne Klomp
                                                 12         Shane D. Cox, Esq.                                    Alex L. Fugazzi, Esq.
                                                            Nevada Bar No. 13852                                  Nevada Bar No. 9022
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13         7485 W. Azure Dr., Suite 129                          Wayne Klomp, Esq.
                  Reno, Nevada 89501




                                                            Las Vegas, Nevada 89130                               Nevada Bar No. 10109
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                            Attorneys for Absolute Collection Services,           50 West Liberty Street, Suite 510
                          L.L.P.




                                                 15         LLC and The Foothills at Southern                     Reno, Nevada 89501
                                                            Highlands Homeowners Association                      Attorneys for US Bank and Wells Fargo
                                                 16

                                                 17

                                                 18

                                                 19
                                                      IT IS SO ORDERED:
                                                 20

                                                 21
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                 22

                                                 23                                                             DATED: October 15, 2018

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                          -3-
